Citation Nr: 1634513	
Decision Date: 09/01/16    Archive Date: 09/09/16

DOCKET NO.  12-11 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Entitlement to service connection for low back injury, to include as secondary to an undiagnosed illness caused by mosquito bites.  

2.  Entitlement to service connection for left hip pain, to include as secondary to an undiagnosed illness caused by mosquito bites.

3.  Entitlement to service connection for left leg weakness, to include as secondary to an undiagnosed illness caused by mosquito bites.

4.  Entitlement to service connection for a skin disability, claimed as jungle rot of the hands and feet, to include as secondary to an undiagnosed illness caused by mosquito bites.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran had active service from August 1963 to August 1965.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut.

The Veteran was afforded a Travel Board hearing in June 2014.  A transcript of the testimony offered at the hearing has been associated with the record.  

In December 2014, this matter was last before the Board, at which time it was remanded for further development.  

The issue of entitlement to service connection for a skin disability, claimed as jungle rot of the hands and feet, to include as secondary to an undiagnosed illness caused by mosquito bites, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran did not sustain a low back injury in service, and the diagnosed disability of the spine is not related to service, to include as secondary to an undiagnosed illness caused by mosquito bites.

2.  The Veteran did not incur disability manifested by left hip pain in service, his left-sided sciatica is attributable to non-service-connected disability of the spine, and is otherwise unrelated to service, to include as secondary to an undiagnosed illness caused by mosquito bites

3.  The Veteran did not incur disability manifested by left leg weakness in service, and the Veteran's left-sided sciatica is attributable to nonservice-connected disability of the spine, and is otherwise unrelated to service, to include as secondary to an undiagnosed illness caused by mosquito bites.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a disability claimed as low back injury have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for service connection for a disability claimed as left hip pain have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

3.  The criteria for service connection for a disability claimed as left leg weakness have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.310 (2015).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2013); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters dated in August 2010 and February 2011.

The Veteran's representative, in the July 2016 Informal Hearing Presentation, asserted that a new supplemental statement of the case (SSOC) should be issued because the April 2015 SSOC failed to notify and or explain to the Veteran the reasons and bases upon which the claim for service connection for a low back injury, left hip pain and left leg weakness.  It was noted that the SSOC simply stated that VA treatment records from West Haven VAMC were reviewed and considered.  It was also noted that the SSOC also cited to VA examinations which pertained to the Veteran's headaches and were not relevant to the claims.  The Board finds that the April 2015 SSOC is adequate as it listed and discussed additional evidence and provided a discussion of the reasons and bases for the determinations made.  The Board finds that remand for the issuance of another SSOC is not required.  See 38 C.F.R. § 19.31.

VA has obtained the Veteran's service and VA records, and assisted the Veteran in obtaining evidence.  No VA examinations are necessary to address the claims decided herein below because there is sufficient evidence of record to decide them.  There is no competent and probative evidence to suggest any nexus between the claimed disabilities and service.  38 C.F.R. § 3.159(c)(4) (2015); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  All known and available records relevant to the issues on appeal have been obtained and associated with the Veteran's claims file; and the Veteran has not contended otherwise.  

VA has substantially complied with the notice and assistance requirements and the Veteran is not prejudiced by a decision on the claim at this time.

In general, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).

In order to establish service connection for the claimed disability, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2015).

However, in Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013), the U. S. Court of Appeals for the Federal Circuit (Federal Circuit Court), however, clarified that the notion of continuity of symptomatology since service under 38 C.F.R. § 3.303(b), which as mentioned is an alternative means of establishing the required nexus or linkage between current disability and service, only applies to conditions identified as chronic under  38 C.F.R. § 3.309(a). 

If arthritis becomes manifest to a degree of 10 percent within one year from date of termination of service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service. This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101 , 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309 (2015).  

Alternatively, secondary service connection may be granted for disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a) (2014).  The evidence must show that a current disability exists and that the current disability was either caused by or aggravated by a service-connected disability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the benefit of the doubt shall be given to the claimant.  38 U.S.C.A. § 5107(b).  When a reasonable doubt arises regarding service origin, such doubt will be resolved in the favor of the claimant. Reasonable doubt is doubt which exists because of an approximate balance of positive and negative evidence which does not satisfactorily prove or disprove the claim. 38 C.F.R. § 3.102.  In Alemany v. Brown, 9 Vet. App. 518 (1996), the United States Court of Appeals for Veterans Claims (Court) found that in light of the benefit of the doubt provisions of 38 U.S.C.A. § 5107(b), an accurate determination of etiology is not a condition precedent to granting service connection; nor is "definite etiology" or "obvious etiology."  The question is whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which event the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the appellant or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

The Veteran asserts that he has disabilities of the low back, left hip and left leg all attributable to service.  He offers a history of being struck in the face in service, with hospitalization.  He also has described having been swarmed and bitten by mosquitoes while serving in Panama in 1965.  A U.S. Army Certificate of Training documents his completion of a 12 day course in Jungle Operations in the Panama Canal Zone.  He relates his disabilities to this period of service, and these events.  

At entrance, clinical evaluation of the Veteran was normal in all regards.  The Veteran provided a history of leg cramps, but otherwise did not identify any significant medical history.  See August 1963 reports of medical examination and history.

The service records show that the Veteran was struck in the eye in October 1963, with a suspected fracture of the orbital bone of the face.  X-rays, however, were negative, and the Veteran apparently returned to duty.  

A June 1964 service treatment record reflects the Veteran's reports of leg cramps after prolonged exercise and sweating.  Hyponatremia, i.e. abnormally low concentrations of sodium ions (salt) in circulating blood, was assessed.  The Veteran was prescribed sodium.  

Clinical examination of the Veteran was normal in all spheres at separation.  See July 1965 Report of Medical Examination.  The Veteran noted a history of leg cramps, but denied swollen or painful joints at discharge.  See July 1965 Report of Medical History.

The Veteran filed his claims in November 2010.  In the remarks section of the claim, he stated that he had been hospitalized for approximately 1 month in service.   He noted that he "now suffer[ed] with back and hip pain after walking or standing for long periods."  

There is little clinical documentation of any disabilities until approximately 40 years following the Veteran's discharge.  Private medical records document normal range of motion in the hips in July 2008.  A December 2009 private medical record reflects the Veteran's reports of limb pain; however, at that time venous testing was normal.  A June 2010 private medical record notes low grade sciatica and a left knee strain following a slip in the garden.  

In a September 2010 statement, the Veteran related that he was taken from the aforementioned Jungle Operations course in an ambulance.  He relates that he was unconscious and his "legs became weak."  
A January 2011 private medical record shows that the Veteran reported mid back pain.  Imaging showed spondylosis, most pronounced at T9-T10.

A February 2011 VA chiropractic note reflects a history of back pain for 5 years, with the Veteran apparently denying any history of trauma.  The Veteran reported symptoms of back pain, with hip pain developing after walking about 1 mile.  VA records document a subsequent history of treatment for lumbago.  

In June 2012, the Veteran testified before a Decision Review Officer (DRO).  At that time he reiterated the history of being struck in the face during service.  He also described an incident where he was swarmed by mosquitoes, and hospitalized for the occurrence.  He testified to having hip, leg and back pain, and that the pain was all related to his low back disability.  However, he denied that any symptoms began in service, but posited that maybe it was related to him being "viciously attacked."  He suggested that something in the jungle may have caused his disabilities, as well.  He denied having served in Vietnam, explaining that his Jungle Operations course was the extent of his jungle exposure.  With a fair amount of questioning, he suggested that he had had these symptoms in service, as well.  

In June 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ).  He reiterated the history of assault, relating that he was hospitalized as well for this incident.  He stated that he had been bitten by "maybe a couple thousand, maybe couple of million mosquitoes," during the Jungle Operations course.  He explained that he was supposed to have gone to Vietnam, but was later directed to Panama because of the assault.  He attributed his spine disability, including the left-sided sciatica, to the assault.  

The Board initially notes that the record does not show any manifestations of arthritis during the one-year presumptive period after the Veteran's separation from active service.  On the contrary, the record does not reflect any complaints or findings consistent with arthritis of the thoracolumbar spine until decades after his separation from active service.  Accordingly, service connection is not warranted on a presumptive basis as to this claim.  38 C.F.R. §§ 3.307, 3.309.

As detailed above, in order to establish service connection on a direct basis, there must be (1) evidence of a current disability; (2) evidence of in-service incurrence of a disease or injury; and (3) evidence of a nexus between (1) and (2).  See Hickson, supra.

With respect to element (1), current disability, the current medical evidence of record documents diagnosis of spondylosis of the thoracic spine, as well as sciatica.  Therefore, Hickson element (1) is satisfied. 

With respect to Hickson element (2), in-service disease or injury, as discussed above, the Veteran contends that his disabilities are is related to his military service, to include from being struck in the face, being swarmed by mosquitoes, or possibly related to some other type of exposure during his Jungle Operations course.  The service treatment records document no history of hospitalization as the Veteran has reported.  They note an acute instance of hyponatremia and that the Veteran sustained a blow to his face without fracture.  Although the Veteran's service treatment records are absent complaints of or treatment for a back disability, hip disability or left leg disability, the Board finds that the Veteran's lay reports satisfy Hickson element (2) to the extent consistent with the service records.

Turning to element (3), nexus, the Board has carefully evaluated the evidence and, for reasons stated below, finds that a preponderance of the competent and probative evidence of record is against finding that the Veteran's current disabilities are related to his military service.  Service connection is not warranted for a low back, left hip or left leg disability, to include as due to an undiagnosed illness caused by mosquito bites or other exposures.  

The Veteran's service treatment records do not indicate that he incurred any chronic disability in service.  Although they reference an instance of hyponatremia and the Veteran's reports of leg cramps at entrance and separation, there is no evidence to suggest this resulted in any disability.  Following service, there is no mention of hyponatremia.  Otherwise, the clinical evidence shows that the Veteran has a disability of the thoracolumbar spine, first assessed about 40 years following discharge, with resultant sciatica, claimed as left hip pain and left leg weakness.  See February 2011 VA chiropractic note documenting history of back pain for 5 years.  

The Veteran claims that the disabilities on appeal are the result of service, to include being struck in the face and bitten and swarmed by mosquitoes.  He has also suggested that exposures, such as pesticides, resulted in his disability.  As outlined above, the record confirms that the Veteran completed a 12 day Jungle Operations course in Panama in 1965.  The Veteran's service records do not disclose any hospitalizations, as he has claimed.  Nor do they reference any mention of him being swarmed by mosquitoes.  Despite the disparities between the service treatment records and the Veteran's testimony, the Board finds that the Veteran's reports of being bitten by mosquitoes to some degree are consistent with his completion of the Jungle Operations course.  A facial injury is documented, as well.

To the extent that the Veteran asserts that he had back and left lower extremity pain and symptoms in service, the Board finds these statements lacking in credibility.  The Veteran reports that he was hospitalized as a result of an assault, yet the service treatment records show negative X-rays, and that the Veteran apparently returned to duty following the incident.  Likewise, there is no record of the Veteran having been hospitalized after being bitten or swarmed by mosquitoes.  Notably, in February 2011, the Veteran reported a 5 year history of symptoms.  In any case, the Board has the responsibility to assess the credibility and weight to be given to the competent medical evidence of record.  See Hayes v. Brown, 5 Vet. App. 60, 69 (1993); Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992); see also Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  Thus, the Veteran's reports of symptoms since service are not probative.

The Board acknowledges that the Veteran believes that his disabilities are in some way attributable to service, including the assault and being bitten by mosquitoes.  However, the question of whether these disabilities are related to events 40 years in the past, as well as the issue of attributing them to mosquito bites or any sort of chemical exposure are certainly beyond the purview of a layperson, such as the Veteran.  These are complex medical questions.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As such, the Board finds that the Veteran's assertions are not competent evidence.  Thus, they are of no probative value.  

Other than the Veteran's lay assertions, there is no otherwise competent, credible or probative evidence indicating a nexus between the claimed conditions and service.  As mentioned above, the service records disclose no mention of low back, left hip or left leg problems, other than the singular acute instance of hyponatremia.  38 C.F.R. § 3.303(b).  Clinical evidence first demonstrates the presence of the claimed disabilities some 40 years following service.  See Mason v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is evidence against a claim of service connection).  No otherwise competent or credible evidence suggests that the disabilities are attributable to service, including the events described by the Veteran during his service in Panama.  Thus, Hickson element (3) is not met, and the claims are therefore denied.  Gilbert, supra. 


	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for low back injury, to include as secondary to an undiagnosed illness caused by mosquito bites is denied.  

Entitlement to service connection for left hip pain, to include as secondary to an undiagnosed illness caused by mosquito bites is denied.

Entitlement to service connection for left leg weakness, to include as secondary to an undiagnosed illness caused by mosquito bites is denied.

REMAND

In December 2014, the Board remanded the claim of entitlement to service connection for a skin disability, claimed as jungle rot of the hands and feet, to include as secondary to an undiagnosed illness caused by mosquito bites, to afford the Veteran a VA examination.  

The Veteran received a VA examination in February 2015, which resulted in assessment of hand eczema.  At the time, the examiner noted that the Veteran described an episode of skin rash while serving in Panama.  The Veteran offered history of in-service symptoms, which later cleared, but apparently recurred at some point.  The examiner also noted service records reflecting dermatitis of the neck, as well as rash of the groin, but no other skin problems.  The examiner offered a negative etiological opinion, relying on an absence of clinical documentation of the Veteran's claimed symptoms.  He noted that "it remains possible" that the Veteran's hand dermatitis began in service.  

VA's duty to assist includes providing an adequate examination when such an examination is indicated.  Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  Once VA provides an examination, it must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Although it appears that the examiner considered the evidence of record, the examiner's opinion that it "remains possible" that the Veteran's hand dermatitis began in service is speculative.  A medical opinion expressed in terms of "may" also implies "may or may not" and is too speculative to establish a causal relationship.  Bostain v. West, 11 Vet. App. 124, 127-28 (1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  Medical opinions that are speculative, general, or inconclusive in nature do not provide a sufficient basis upon which to support a claim.  38 C.F.R. § 3.102; see also Bloom v. West, 12 Vet. App. 185, 187 (1999); Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996).  Accordingly, the claim is remanded.  See 38 C.F.R. § 4.2.

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran an appropriate VA examination by a physician to determine the nature and etiology of any current skin disorder.  The record must be made available to and reviewed by the examiner in rendering the opinion. The examiner must confirm that the record was reviewed in the examination report.  

The VA examiner should opine as to whether it is at least as likely as not (i.e., probability of 50 percent) that any skin disorder was incurred in or aggravated by service, to include as secondary to an undiagnosed tropical illness caused by mosquito bites.

The examiner is directed to specifically consider the following: (a) STRs indicating treatment for skin conditions affecting the Veteran's face, body, neck (in November 1964) and crotch (in June 1964) which were treated successfully with topical medications; (b) diagnosis of eczematous heat rash scattered on the upper body following initial VA primary care evaluation in September 2006; (c) diagnoses of hand dermatitis during VA primary care evaluation in November 2011, April 2012, May 2012, July 2012, June 2013, and February 2014; (d) Veteran's testimony during his June 2012 RO hearing that while he was in the service he was treated in Panama for bleeding of his left finger and foot, and has continued treatments with ointments to the present day; and (e) Veteran's testimony during his June 2014 Travel Board hearing that he experienced skin rashes since service.

The VA examiner is advised that the term "as likely as not" does not mean within the realm of possibility. Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as to find against causation.

The record must be made available to and reviewed by the examiner.

2.  After the development requested above has been completed to the extent possible, the AOJ should again review the record and adjudicate the claim.  If any benefit sought on appeal remains denied, the appellant and his representative should be furnished a Supplemental Statement of the Case and given the opportunity to respond thereto before this case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


